Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawing and amended abstract, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended claims, as well as the Applicant’s arguments regarding the 112(f) limitations “means for identifying wear” and “measuring means for detecting…”, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 19-21, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Higo et al., hereinafter Higo (JP 11104738), in view of Benz (US 5,412,968) and Benner et al., hereinafter Benner (US 2015/0027185). For text citations of Higo, refer to the machine translation provided as Non-Patent Literature in the Office action mailed 01/06/2021.
Regarding Claim 15, Higo discloses (Figure 4) a method for operating a roll straightening machine that has a number of forming tools (work rolls 1), wherein the forming tools comprise at least one set of upper and lower straightening rollers (upper and lower work rolls 1), wherein a metallic flat material (reference test piece 8) to be straightened is conveyed in a conveying direction between the upper and the lower straightening rollers, wherein the method comprises the steps of: a) determining a state of wear of at least one of the forming tools ([0032] lines 422-424); b) determining a correction value and/or an equalization value for operating the forming tool by virtue of the determined state of wear of said forming tool ([0032] lines 427-428); and c) adapting an operating parameter for the forming tool while basing said operating parameter on the determined correction value and/or equalization value ([0034] lines 455-457; the work roll setting position is adjusted based on the calculated correction value), wherein the adapting of an operating parameter according to step c) includes adapting an actuated position of the straightening roller ([0034] line 447; the work rolls are pushed, i.e. their actuated positions are adapted, via the roll pushing device 9). Examiner note: for examination purposes, displacement of the work rolls due to rolling load during operation will be interpreted as an indicator of wear on the work rolls, as this occurs as a result of operating loads during straightening processes and decreases the overall efficiency and effectiveness of the straightening machine.
Further regarding Claim 15, Higo discloses (Figure 4) that each of the upper straightening rollers (upper work rolls 1) is individually actuatable ([0039] lines 506-508), but does not disclose that each of the lower straightening rolls is also individually actuated. However, Higo does state that each of the lower straightening rolls show unique displacements due to their individual roll loads ([0035] lines 465-467), and one skilled in the art would understand that they are also subject to wear from these loads. Individual actuation corrects for wear/displacement of the upper straightening rollers, so since the lower straightening rollers experience the same wear/displacement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a roll straightening machine disclosed by Higo such that all of the straightening rollers, not just the upper straightening rollers, are individually actuatable.
Higo is silent to the means by which the straightening rollers are driven. Benz teaches (Figure 1) a method for operating a roll straightening machine that has a number of forming tools comprising at least one set of upper and lower straightening rollers (upper and lower leveling rollers 15 and 12), wherein each of the straightening rollers is individually driven (column 4 lines 9-11) and individually actuatable (column 3 line 67 - column 4 line 1). Because the straightening rollers of Higo must be driven in some way in order for the straightening machine to operate, it would have been obvious for one of ordinary skill in the art to modify the method for operating a straightening machine disclosed by Higo such that each of the straightening rollers is individually driven, as taught by Benz, as this is a known configuration for driving straightening rollers.
Lastly regarding Claim 15, Higo does not disclose that the adapting of an operating parameter according to step c) includes adapting rotating speed of the at least one straightening roller and/or a modification of an applied bending moment for a bending compensation. Rather, the adapting of the operating parameter in the method of Higo is adapting an actuated position of at least one of the straightening rollers ([0034] line 447; the work rolls are pushed, i.e. their actuated positions are adapted, via the roll pushing device 9). Benner teaches (Figures 1 and 6) a method for operating a roll straightening machine that has a number of forming tools comprising at least one set of upper and lower straightening rollers (straightening rolls 1), the method comprising a step of adapting a parameter for at least one forming tool while basing said operating parameter on a determined correction value and/or equalization value (paragraphs [0044]-[0048]; the tilting/bending of the straightening rolls 1, i.e. the operating parameter, is adapted based on data from sensors 16 and model 14, i.e. a determined correction/equalization value), wherein the adapting of an operating parameter includes a modification of an applied bending moment for a bending compensation ([0031] lines 2-4; the bending profiles of straightening rolls 1 being adjusted is interpreted as a modification of an applied bending moment for a bending compensation). Modifying the applied bending moment in this manner allows for precise, dynamic correction of defects in the metallic flat material ([0006] lines 6-12), which one skilled in the art would understand could be caused or exacerbated by worn straightening rollers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a roll straightening machine disclosed by Higo and modified by Benz such that the adapting of an operating parameter according to step c) includes a modification of an applied bending moment for a bending compensation, as taught by Benner, in order to precisely and dynamically correct defects caused by wear on the straightening rollers.
Regarding Claim 16, Higo discloses the operating parameter is an actuation parameter or setting value ([0034] lines 455-457; the work roll setting position is the adapted parameter).
Regarding Claim 17, Higo discloses (Figures 2 and 4) the at least one forming tool is one of the straightening rollers (work roll 1), a support roll (backup roll 2), and/or an actuating system for the one of the straightening rollers (roll pushing device 9).
Regarding Claim 19, Higo discloses the determining of the state of wear of at least one of the forming tools according to step a) includes an automatically carried out measuring procedure ([0030] line 368) and an automated comparison with a nominal value ([0032] lines 422-428: the rigidity matrix Kij corresponding to the original work roll conditions is known; when the roll wear/displacement measurements are made, a comparison to the rigidity matrix is performed and a correction is carried out if necessary).
Regarding Claim 20, Higo discloses that the determining of the state of wear of at least one of the forming tools according to step a) includes determining the wear by virtue of a predefined empirical wear behavior of the forming tool ([0031] lines 406-411; wear/ displacement of the work rolls is predicted based on empirically observed wear/displacement patterns).
Regarding Claim 21, Higo discloses the determining of the state of wear of at least one of the forming tools according to step a) is performed by a calibrating procedure of the roll straightening machine, wherein data determined during the calibrating are compared with data of a calibrating procedure carried out earlier and a conclusion pertaining to intervening wear is drawn on account thereof ([0030] lines 369-380 and [0032] lines 422-428; “reference test” is interpreted as a calibrating procedure, and all subsequent data collected is compared thereto).
Regarding Claim 24, Higo discloses (Figure 4) a roll straightening machine, comprising: a number of forming tools (work rolls 1), wherein the forming tools comprise at least one set of upper and lower straightening rollers (upper and lower work rolls 1), wherein a metallic flat material to be straightened (reference test piece 8) is conveyable in a conveying direction between the upper and the lower straightening rollers; means for identifying wear of at least one of the forming tools (load cell 10); and means for compensating the identified wear on the forming tools (roll pushing device 9).
Further regarding Claim 24, Higo discloses (Figure 4) means for individually actuating each of the upper straightening rollers separately ([0039] lines 506-508), but does not disclose the same for the lower straightening rollers. However, Higo does state that each of the lower straightening rolls show unique displacements due to their individual roll loads ([0035] lines 465-467), and one skilled in the art would understand that they are also subject to wear from these loads. Individual actuation corrects for wear/displacement of the upper straightening rollers, so since the lower straightening rollers experience the same wear/displacement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll straightening machine disclosed by Higo to include means for individually actuating each of the lower straightening rollers separately, in addition to the means for individually actuating each of the upper straightening rollers separately.
Higo is silent to the means by which the straightening rollers are driven. Benz teaches (Figure 1) a roll straightening machine comprising a number of forming tools, which comprise at least one set of upper and lower straightening rollers (upper and lower leveling rollers 15 and 12), and means for individually driving (column 4 lines 9-11) and individually actuating (column 3 line 67 - column 4 line 1) each of the straightening rollers separately. Because the straightening rollers of Higo must be driven in some way in order for the straightening machine to operate, it would have been obvious for one of ordinary skill in the art to modify the straightening machine disclosed by Higo to also include means for individually driving each of the straightening rollers separately, as taught by Benz, as this is a known configuration for driving straightening rollers.
Lastly regarding Claim 24, Higo does not disclose means for adapting rotating speed of the straightening rollers and/or for modifying an applied bending moment for a bending compensation. Benner teaches (Figures 1 and 6) a roll straightening machine comprising a number of forming tools comprising at least one set of upper and lower straightening rollers (straightening rolls 1) and means for modifying an applied bending moment (assembly of actuators 2 with hydraulic cylinders 2a and chain 4 of bearing sections 3 and support rolls 5) for a bending compensation of the straightening rollers ([0031] lines 2-4; the bending profiles of straightening rolls 1 being adjusted is interpreted as a modification of an applied bending moment for a bending compensation). This configuration including the means for modifying the applied bending moment allows for precise, dynamic correction of defects in the metallic flat material ([0006] lines 6-12), which one skilled in the art would understand could be caused or exacerbated by worn straightening rollers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll straightening machine disclosed by Higo and modified by Benz such that it also includes a means for modifying an applied bending moment for a bending compensation of the straightening rollers, in order to precisely and dynamically correct defects caused by wear on the straightening rollers.
Regarding Claim 26, Higo discloses (Figure 4) the means for identifying wear include measuring means for detecting force (load cell 10; [0024] line 266). Examiner note: due to the inclusion of the phrase “and/or” in the list of detected quantities, the measuring means only needs to detect one quantity from the list in order to meet the requirements of the claim as set forth.
Regarding Claim 27, with reference to the aforementioned combination of Higo, Benz, and Benner, Higo discloses (Figure 4) the means for compensating the identified wear include an actuating system (roll pushing device 9) for the straightening rollers (work rolls 1), and Benner teaches (Figure 1) the means for compensating the identified wear include a bending system (assembly of actuators 2 with hydraulic cylinders 2a and chain 4 of bearing sections 3 and support rolls 5) for the straightening rollers (straightening rolls 1).
Claims 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Higo in view of Benz and Benner as applied to Claims 15 and 24 above, and further in view of Yoshii et al., hereinafter Yoshii (JP H05111716). For text citations of Yoshii, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 10/01/2021.
Regarding Claim 18, Higo discloses that the determining of the state of wear of at least one of the forming tools according to step a) includes manually measuring wear of the forming tool ([0030] lines 369-380; the depth of the indentation on the test piece, which directly corresponds to the state of wear of the work rolls, is measured manually), and that the measured value is used to determine the correction and/or value ([0032] lines 422-428), but is silent to inputting this measured value into a machine controller. Yoshii teaches (Figure 1) a method for operating a roll straightening machine that has a number of forming tools comprising at least one set of upper and lower straightening rollers (leveling rolls 1), wherein the method comprises the step of determining a state of wear of at least one of the forming tools ([0018] lines 145-148), wherein the determining of the state of wear includes measuring wear of the forming tool with subsequent inputting of a measured value into a machine controller (hydraulic reduction control device 8; [0018] lines 148-149: the measured value is compared to a target value, and the difference between the two is sent to the hydraulic reduction control device to perform the correction). One of ordinary skill in the art would understand that the method disclosed by Higo would need to include inputting the measured value corresponding to the wear of the at least one forming tool into some manner of machine controller in order to perform the steps of determining a correction value and adapting an operating parameter to compensate for the wear. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a roll straightening machine disclosed by Higo and modified by Benz such that the determining of the state of wear of at least one of the forming tools according to step a) includes manually measuring wear of the forming tool with subsequent inputting of a measured value into a machine controller, as taught by Yoshii.
Regarding Claim 23, Higo does not disclose a predefined characteristic line that predefines the state of wear over time. Yoshii teaches (Figures 1 and 3) a method for operating a roll straightening machine that has a number of forming tools comprising at least one set of upper and lower straightening rollers (leveling rolls 1), wherein the method comprises the steps of determining a state of wear of at least one of the forming tools ([0018] lines 145-148) and determining a correction value and/or an equalization value for operating the forming tool by virtue of the determined state of wear ([0006] lines 66-68), wherein the determining of a correction value and/or an equalization value for the operating of the forming tool is performed by virtue of a predefined characteristic line that predefines the state of wear over time ([0007] lines 72-77; the wear behavior of the leveling rolls is known and represented by the line shown in Figure 3, therefore the correction value can be determined based on this characteristic line). One of ordinary skill in the art would understand that having a predefined characteristic line representing the state of wear over time would allow the operator to more accurately predict the wear behavior of the straightening rolls and thus design the method and the straightening machine to best accommodate this. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a roll straightening machine disclosed by Higo and modified by Benz such that the determining of a correction value and/or an equalization value for the operating of the forming tool according to step b) is performed by virtue of a predefined characteristic line that predefines the state of wear over time, as is taught by Yoshii, in order to optimize the method based on accurate predictions of wear behavior.
Regarding Claim 25, Higo is silent to a machine controller for controlling the means for compensating the identified wear. Yoshii teaches (Figure 1) a roll straightening machine, comprising a number of forming tools (leveling rolls 1), means for identifying wear of at least one of the forming tools (load cell 6; [0014] lines 106-108), means for compensating the identified wear on the forming tools (hydraulic reduction device 5; [0015] lines 114-116), and a machine controller (hydraulic reduction control device 8) for controlling the means for compensating the identified wear on the forming tools. Because the means for compensating the identified wear in the roll straightening machine of Higo must be controlled in some way in order for the machine to function as intended, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll straightening machine disclosed by Higo such that it further comprises a machine controller for controlling the means for compensating the identified wear on the forming tools, as taught by Yoshii.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Higo in view of Benz and Benner as applied to Claim 15 above, and further in view of Kim et al., hereinafter Kim (WO 2017/047890). For text citations of Kim, refer to the machine translation provided as Non-Patent Literature provided with the Office action mailed 01/06/2021.
Regarding Claim 22, Higo does not disclose a simulation model of the roll straightening machine. Kim teaches a method for predicting wear on forming tools, wherein the method comprises the step of determining a correction value and/or an equalization value for operating the forming tool by virtue of the determined state of wear of said forming tool (page 2 lines 40-45; the calculated amount of wear is interpreted as the correction value, as this is what needs to be compensated by the method); wherein the determining of a correction value and/or an equalization value for the operating of the forming tool is performed by virtue of a simulation calculation that is based on a simulation model of the machine (page 2 lines 38-40). The advantage of using a simulation calculation based on a simulation model is that it overcomes the problems of high cost and amount of time necessary for determining wear on forming tools associated with conventional methods (page 1 lines 26-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a roll straightening machine disclosed by Higo and modified by Benz such that the determining of a correction value and/or an equalization value for the operating of the forming tool according to step b) is performed by virtue of a simulation calculation that is based on a simulation model of the roll straightening machine, as taught by Kim, in order to reduce the cost and time required to determine the correction value.

Response to Arguments
Applicant’s arguments, see pages 14-15 of the Remarks filed 04/01/2022, with respect to the combination of Higo and Benz no longer teaching all the limitations of the amended Claim 15 have been fully considered and are persuasive.  However, upon further consideration of the amended claim language, a new ground(s) of rejection is made based on these references further in view of Benner, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753